Exhibit32.2 CERTIFICATION OF CFO PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q of Varonis Systems, Inc. (the “Company”) for the quarterly period ended March31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Gili Iohan, as Chief Financial Officer of the Company, hereby certifies, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934;and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Gili Iohan Gili Iohan Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Date: May7, 2015 This certification accompanies the Report pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended.
